TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00525-CV


            Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
            and Ken Paxton, Attorney General of the State of Texas, Appellants

                                               v.

                                   ROBGO, Inc., Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-18-000720, THE HONORABLE DON R. BURGESS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal, explaining that they

have settled their dispute. As part of their settlement agreement, the parties have agreed and

move that the dismissal of the appeal be with prejudice to its refiling by any party and that all

costs and expenses relating to the underlying litigation (including attorneys’ fees and expenses)

shall be borne solely by the party incurring same. We grant the parties’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2).



                                            ________________________________________________
                                            Michael Toth, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed on Joint Motion

Filed: October 11, 2018